                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


JOHN DOE,                         )
            Petitioner,           )
                                  )   Civ. Action No. 18-12266-PBS
            v.                    )
                                  )
YOLANDA SMITH, et al.,            )
          Respondents.            )

                       ORDER ON MOTIONS TO SEAL
                     AND PROCEED UNDER PSEUDONYM

                          November 5, 2018

SARIS, C.D.J.

     Petitioner seeks to file his habeas petition under seal and

to proceed with this action anonymously, citing real fear of

physical danger to Petitioner and his family should the fact of

this suit become known.   See ECF Nos. 6, 7.   The habeas petition

was initially filed with the Court without containing

Petitioner’s true identity and indicated that Petitioner would

move for permission to proceed anonymously after attempting to

confer with the government.   Petitioner’s counsel avers that she

contacted an Assistant United States Attorney concerning these

matters by telephone and email and has not received a response

as of November 1, 2018.   The Clerk’s Office opened this action

as Doe v. Tompkins, et al., C.A. 18-12266-PBS and a service

order issued.
     As a general matter, cases filed in this court are a matter

of public record.   The Federal Rules of Civil Procedure require

a case caption setting forth a title containing “the names of

all the parties.”   Fed. R. Civ. P. 10(a).   This requirement

serves the public’s important interest in open judicial

proceedings.   See Doe v. Public Citizen, 749 F.3d 246, 273 (4th

Cir. 2014) (rejecting company’s request to litigate

anonymously); see also Femedeer v. Haun, 227 F.3d 1244, 1246

(10th Cir. 2000) (rejecting sex offenders request to proceed

under pseudonym in order to prevent widespread disclosure of his

sex offender status).

     “[P]ermitting a party to proceed anonymously may be

warranted in ‘exceptional circumstances,’ such as ‘matters of a

highly sensitive and personal nature, real danger of physical

harm, or where the injury litigated against would be incurred as

a result of the disclosure of the plaintiff's identity.’”

Patrick Collins, Inc. v. Does 1-38, 941 F.Supp.2d 153, 161 (D.

Mass. 2013) (Gorton, J.) (citations omitted).   The test for

determining whether a plaintiff may proceed anonymously is

whether there is a substantial privacy right which outweighs the

“‘customary and constitutionally-embedded presumption of

openness in judicial proceedings.’    It is the exceptional case

in which a plaintiff may proceed under a fictitious name.”      Doe

v. Bell Atlantic Business Sys. Servs. Inc., 162 F.R.D. 418, 420

                                 2 
 
(D. Mass. 1995) (Gorton, J.) (citations omitted).       Moreover, it

is within a court’s discretion to allow a plaintiff to proceed

anonymously.   Id. (denying request of plaintiff alleging sexual

assault to proceed anonymously).

     Courts do permit parties to proceed under pseudonyms in

“certain limited circumstances,” particularly where a

petitioning party can demonstrate “significant privacy interests

or threats of physical harm implicated by the disclosure of the

plaintiff’s name.”   Nat’l Commodity & Barter Ass’n v. Gibbs, 886

F.2d 1240, 1245 (10th Cir. 1989).       “Courts are more likely to

permit plaintiffs to proceed under a pseudonym when they are

pursuing a claim against the government rather than a private

individual.”   International Refugee Assistance Project v. Trump,

2017 WL 818255, at *3 (D. Md. 2017) (citing Doe v. Alger, 317

F.R.D. 37, 41 (W.D. Va 2016)).

     Petitioner has expressed a legitimate fear that exposing

his name publicly could lead to physical harm.       The court finds

that Petitioner has offered good and compelling reasons that

support his request to proceed under a pseudonym.       These reasons

substantially outweigh the presumption of public access.

     Accordingly, this Court hereby orders that:

     1.   The Motion [ECF No. 7] for leave to file exhibit [ECF

No. 1-40] under seal is allowed.        Petitioner shall submit under



                                   3 
 
seal to the clerk a copy of Exhibit [ECF No. 1-40], which the

clerk is directed to file under seal.

     2.   The Petitioner’s Motion [ECF No. 6] to proceed under

pseudonym {ECF No. 6] is granted.    The grant of this motion is

subject to future consideration of the issue upon motion of any

party or by the court sua sponte.

     3.   The parties will refer to Petitioner by the pseudonym,

“John Doe,” in all filings; will redact Petitioner’s true name

from all documents filed on the public docket; and will redact

all personally identifying information from all filings in

accordance with Fed. R. Civ. P. 5.2; and

     4.   Any nonparty who is informed of Petitioner’s identify

shall be provided a copy of this Order by the disclosing party

and shall also be subject to this Order.

SO ORDERED.
                               /s/ Patti B. Saris
                              PATTI B. SARIS
                              CHIEF UNITED STATES DISTRICT JUDGE




                                4 
 
